Citation Nr: 0033142	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  95-35 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
attorney-at-law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1969.
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the case was transferred to the 
VA Medical and Regional Office Center (MROC) in Wichita, 
Kansas, in March 1997.  In February 1999, the Board concluded 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for skin 
disability, and remanded the case for further development.  
The case was returned to the Board in November 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have porphyria cutanea tarda, 
chloracne or other acneform disease consistent with 
chloracne.

3.  Chronic skin disability was not present in service, and 
the veteran's current skin disability is not etiologically 
related to service.


CONCLUSION OF LAW

Skin disability was not incurred in or aggravated by service, 
and service incurrence or aggravation of skin disability on 
the basis of herbicide exposure may not be presumed.  
38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096,___ (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2000). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folders were forwarded 
to the Board, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that following the Board's February 1999 
decision reopening and remanding the veteran's claim, the 
MROC properly considered the veteran's claim to be well 
grounded.  Moreover, the record reflects that the veteran has 
been informed of the applicable laws and regulations 
pertaining to his claim.  All records pertinent to the 
veteran's appeal have been obtained, and there is no 
additional evidence which should be obtained.  In this 
regard, the Board notes that, pursuant to the February 1999 
remand, the veteran was scheduled for a VA examination in 
July 1999 to determine the nature, extent and etiology of his 
skin disability, but that he failed to report.  The record 
reflects that the veteran was contacted by VA concerning his 
failure to report, at which time he apparently indicated that 
he had refused to attend the examination; he did not indicate 
that he would be willing to report for a future examination.  
The record also reflects that the MROC, again pursuant to the 
February 1999 remand, requested the veteran to identify the 
names, addresses, and approximate dates of treatment for all 
health care providers who may possess additional records 
pertinent to his claim, but that he did not respond.

The duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  Consequently, there is no further 
action to be undertaken to comply with the provisions of the 
VCAA, and the veteran will not be prejudiced as a result of 
the Board deciding this appeal without first affording the 
MROC an opportunity to consider his claim in light of the 
VCAA.   

Factual background

Service medical records disclose that the veteran was 
diagnosed in service with tinea pedis.  The veteran's 
examination for discharge was negative for evidence of skin 
disability.

VA treatment records for January 1978 to May 1998 are 
negative for any reference to skin disability until July 
1990, at which time the veteran reported experiencing skin 
lesions affecting his groin; he was diagnosed with 
dermatophytosis of the groin and perianal area and his 
symptoms improved with the application of medicinal cream.  
Subsequent VA treatment records show that the veteran 
continued to report the presence of rashes affecting his 
chest and abdomen, and his arms, legs and fingers.  Pertinent 
diagnoses included generalized folliculitis, xerotic 
dermatitis, dermatophytosis affecting the groin and feet, 
tinea pedis, tinea cruris, insect bites and exposure to 
scabies.  The records reflect that the veteran occasionally 
reported that his skin problems originated in service.  In a 
September 1995 note, a treating physician indicated that the 
veteran continued to experience problems with tinea cruris 
and tinea pedis contracted during his tour of duty in 
Vietnam.

Beginning in August 1990, the veteran, in several statements 
on file, alleged that his skin disability originated in 
service and was caused by exposure to Agent Orange.  He 
indicated that a treating physician had informed him that it 
was natural for the type of fungus he contracted in service 
to recur without complete cure.

On file is the report of an April 1991 VA Agent Orange 
examination, at which time the veteran complained of a 
recurrent skin rash affecting his groin that, he explained, 
began in service.  He indicated that he was exposed to Agent 
Orange in service and that he was told in service that his 
groin rash was diagnosed as jungle rot.  He reported that his 
symptoms were alleviated by topical medication, although he 
explained that his skin problems would recur if he stopped 
using the referenced medication.  Physical examination 
disclosed the presence of an erythematous area in the groin, 
and the veteran was diagnosed with tinea cruris.

On file are records from the Social Security Administration 
(SSA), including the report of an April 1998 
neuropsychological examination.  The records essentially 
record the veteran's contention that he continued to use 
medication for a recurrent fungal infection or rash he 
contracted in Vietnam, possibly as the result of exposure to 
Agent Orange.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Porphyria cutanea tarda, chloracne and other acneform disease 
consistent with chloracne are diseases subject to presumptive 
service connection on the basis of herbicide exposure.  
38 C.F.R. § 3.307(e).

Although the veteran maintains that his skin disability 
originated in service, the preponderance of the evidence is 
against his claim.  In this regard the Board notes that 
although the veteran was treated on one occasion for tinea 
pedis in service, his service discharge examination was 
negative for any evidence of skin disability, and there is no 
postservice medical evidence of skin disability until more 
than 20 years after service.  The record reflects that the 
veteran first reported experiencing skin problems, which he 
contends originated in service and recurred intermittently 
since that time, in 1990, shortly before filing his initial 
claim requesting service connection for skin disability.  
Under the circumstances, the Board concludes that the 
veteran's statements regarding the onset of his skin 
disability are not credible in light of contemporary medical 
records which are negative for any complaint, finding or 
diagnosis of skin disability at service discharge or for many 
years after service.

Although the September 1995 statement by the veteran's 
treating physician noted that the veteran continued to 
experience tinea cruris and tinea pedis contracted in 
Vietnam, there is no indication that the statement was based 
on a review of the veteran's claims files.  As noted above, 
the Board has concluded that the history supplied by the 
veteran, and which was apparently relied on by the September 
1995 treating physician, is not credible.  

The Board further notes that there is no other medical 
evidence suggesting that the veteran's skin disability is 
etiologically related to service.  In addition, there is no 
medical evidence showing that the veteran has ever been found 
to have one of the skin disorders subject to presumptive 
service connection on the basis of herbicide (Agent Orange) 
exposure.  

As a result of the veteran's failure to report for the VA 
examination scheduled pursuant to the Board's remand, the 
Board is left with only one medical opinion supporting the 
veteran's claim and, as discussed above, that opinion is of 
minimal probative value since it was apparently based on 
history the Board has found to be unreliable.  It clearly 
provides no basis for concluding that it is at least as 
likely as not that the veteran's current skin disability was 
incurred in or aggravated by service.  The Board therefore 
finds that application of the evidentiary equipoise rule, 
which mandates that where the evidence is balanced and a 
reasonable doubt exists as to a material issue, the benefit 
of the doubt shall be given to the claimant, is not required 
in this case.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096,___ (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. § 3.102 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  





ORDER

Entitlement to service connection for skin disability is 
denied.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

